Exhibit 10.10

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of January
29, 2015, by and among InfraREIT, Inc., a Maryland corporation (together with
its successors and assigns, the “Company”), InfraREIT Partners, LP, a Delaware
limited partnership (the “Operating Partnership” and, together with the Company,
“InfraREIT”), Hunt-InfraREIT, L.L.C., a Delaware limited liability company
(“Hunt-InfraREIT”), and Hunt Consolidated, Inc., a Delaware corporation (“HCI”
and, together with Hunt-InfraREIT, “Hunt”).

RECITALS

WHEREAS, the Company has filed a registration statement on Form S-11 (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) with respect to the initial public offering (the “Offering”) of shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”);

WHEREAS, immediately prior to the effectiveness of the Registration Statement,
Hunt-InfraREIT received 1,700,000 shares of Common Stock as payment of a
structuring fee (the “Structuring Fee Shares”) and immediately transferred
75,000 of such shares to OpTrust Infrastructure N.A. Holdings Trust (the “OpT
Shares”);

WHEREAS, on the date of the closing of the Offering (the “Closing Date”), the
Company will engage in certain reorganization transactions, as a result of
which, among other things, InfraREIT, L.L.C. (formerly Electric Infrastructure
Alliance of America, L.L.C.) will be merged with and into the Company (the “IPO
Date Transactions”);

WHEREAS, as part of the IPO Date Transactions, Hunt-InfraREIT will redeem
1,551,878 Class A Units which the Company will satisfy through the issuance to
Hunt-InfraREIT of 1,551,878 shares of Common Stock on the IPO Closing Date (the
“Redemption”);

WHEREAS, as a result of the issuance by the Company of the Structuring Fee
Shares, the transfer of the OpTrust Shares by Hunt-InfraREIT and the IPO Date
Transactions, including the Redemption, Hunt-InfraREIT will hold (i) 3,176,878
shares of Common Stock of the Company, (ii) 1,167,287 common units in the
Operating Partnership (“Common Units”), (iii) 10,166,525 Class A units (“Class A
Units”) in the Operating Partnership and (iv) 45,799,362 Class B units (“Class B
Units”) in the Operating Partnership (collectively, the “IPO Date Equity”);

WHEREAS, in accordance with the Second Amended and Restated Agreement of Limited
Partnership of the Operating Partnership to become effective on the Closing Date
(the “OP Agreement”), and the Amended and Restated Charter of the Company (the
“Charter”), on or around the day that is 32 days after the Closing Date, the
Company and the Operating Partnership will engage in certain reorganization
transactions as a result of which, among other things, all of the Class A Units
will convert into Common Units, the Class B Units will be cancelled and
Hunt-InfraREIT may receive additional Common Units as more fully described in
the Registration Statement (the “Post-IPO Reorganization”);

WHEREAS, Hunt has informed the Company that it intends to continue to hold
substantially all of its equity, including (i) the Common Stock and Common Units
it holds



--------------------------------------------------------------------------------

following the IPO Date Transactions and (ii) the Common Units Hunt-InfraREIT
receives in the Post-IPO Reorganization and any shares of Common Stock it
receives upon redemption thereof in accordance with the OP Agreement
(collectively, the “Post-Reorganization Equity) for the foreseeable future; and

WHEREAS, the parties hereto wish to provide for certain arrangements with
respect to the sale and transfer of the Post-Reorganization Equity held by
Hunt-InfraREIT;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

1. Restrictions. Hunt hereby agrees that, for the period described in Section 2
(the “Lock-Up Period”), it will not, without the prior written consent of the
Company (which the parties acknowledge will require the approval of at least a
majority of the members of the Board of Directors not affiliated with Hunt),
directly or indirectly: (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer (A) any IPO Date Equity or (B) any Post-Reorganization Equity owned by
Hunt as of the consummation of the Post-IPO Reorganization (collectively, the
“Lock-Up Securities”), or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise. The foregoing restrictions are expressly
agreed to preclude Hunt from engaging in any hedging or other transaction which
is designed to or which reasonably could be expected to lead to or result in a
sale or disposition of Hunt’s Lock-Up Securities even if such Lock-Up Securities
would be disposed of by someone other than Hunt. Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of Hunt’s Lock-Up Securities or with respect to
any security that includes, relates to, or derives any significant part of its
value from such Lock-Up Securities. Notwithstanding the foregoing, the
restrictions contained in this Section 1 shall not apply to (a) the IPO Date
Transactions, (b) the Post-IPO Reorganization or (c) Hunt’s redemption of units
of partnership interests in the Operating Partnership (“OP Units”) for cash (or,
at the election of the Company, shares of Common Stock) in accordance with the
terms of the OP Agreement. For the avoidance of doubt, Lock-Up Securities shall
not include any OP Units or shares of Common Stock acquired by Hunt after the
date hereof (other than as a result of the IPO Date Transactions, the Post-IPO
Reorganization or the redemption of OP Units held by Hunt as of the consummation
of the Post-IPO Reorganization).

2. Lock-Up Period. For the purposes of this Agreement, the Lock-Up Period shall
mean: (i) with respect to 100% of the Lock-Up Securities, the period beginning
on the date hereof and ending one year after the Closing Date; (ii) with respect
to 80% of the Post-Reorganization Equity, the period beginning on the date
hereof and ending three years after the Closing Date and (iii) with respect to
50% of the Post-Reorganization Equity, the period beginning on the date hereof
and ending five years after the Closing Date. The period beginning



--------------------------------------------------------------------------------

on the date hereof and ending one year after the Closing Date shall hereinafter
be referred to as the “One-Year Lock-Up Period.” For the avoidance of doubt,
Hunt’s redemption of OP Units for shares of Common Stock pursuant to the OP
Agreement shall not affect the timing of the commencement or the expiration of
the Lock-Up Period.

3. Permitted Transfers. Notwithstanding the foregoing, Hunt may transfer Lock-Up
Securities without the prior written consent of the Company:

 

  a. to current or former employees or service providers of Hunt who are not
Hunt Group Members (as defined in the OP Agreement); provided that (x) the total
number of shares or OP Units transferred to such employees or service providers
does not exceed 20% of the Post-Reorganization Equity and (y) any such
transferee agrees to the One Year Lock-Up Period; and

 

  b. to Hunt Group Members; provided that such Hunt Group Member executes a
joinder to this Agreement agreeing to be bound by the terms and conditions of
this Agreement to the same extent as Hunt.

4. Employees and Officers. Hunt shall take reasonable steps to ensure that,
during the One Year Lock-Up Period, employees and officers of either Hunt or its
affiliates (other than employees who hold, in the aggregate, less than 50,000
shares Common Stock, after giving effect to the Post-IPO Reorganization) may
not, without the prior written consent of the Company, directly or indirectly:
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, or otherwise dispose of or transfer any of the equity
in the Company or the Operating Partnership held at the Closing Date, received
in connection with the Offering or received from Hunt pursuant to Section 3, or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Securities, whether any such swap or transaction is to be
settled by delivery of Common Stock or other securities of the Company or the
Operating Partnership, in cash or otherwise, other than transfers upon death or
incapacity of the employee or officer or transfers for estate planning purposes
to trusts or other vehicles, as long as, in each case, the transferee agrees to
the One Year Lock-Up Period.

5. Effectiveness and Termination. This Agreement shall become effective on the
Closing Date. This Agreement shall terminate, and Hunt shall be released from
its obligations hereunder, upon the termination or non-renewal of the Management
Agreement, dated as of the date hereof, by and among Hunt Utility Services, LLC
(“Hunt-Manager”), the Operating Partnership and the Company, other than a
termination by Hunt-Manager pursuant to Section 16(c) of such Management
Agreement or a termination for cause pursuant to Section 18 thereof.



--------------------------------------------------------------------------------

6. Notices. All notices, offers or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and may be personally
served, sent via facsimile, sent via electronic mail or sent by United States
mail or by commercial courier and shall be deemed to have been given when
received at the address set forth below:

If to the Company or the Operating Partnership:

InfraREIT, Inc.

Attn: Chief Executive Officer

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

E-mail:

With a copy to:

InfraREIT, Inc.

Attn: General Counsel

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

E-Mail: Legal@huntutility.com

If to Hunt:

Hunt Consolidated, Inc.

Attn: General Counsel

1900 N. Akard

Dallas, Texas 75201:

E-mail: dhernandez@huntoil.com

The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions of this Section 6.

7. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.

8. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
however, if such performance or any provision of this Agreement, at any time
such performance shall be due, shall transcend the limit of validity prescribed
by law, then the obligation to be performed shall be reduced to the limit of
such validity; and if any clause or provision contained in this Agreement
operates or would operate to invalidate this Agreement, in whole or in part,
then such clause or provision only shall be held ineffective, as though not
contained herein, and the remainder of this Agreement shall remain operative and
in full force and effect. The parties shall negotiate in good faith a
replacement clause or provision as consistent with the ineffective clause or
provision as is practicable under law.

9. Counterparts. This Agreement may be executed and delivered in one or more
counterparts (including by means of facsimile or electronic mail transmission),
each of which when so executed and delivered shall be deemed an original, none
of which need contain the signatures of each of the parties hereto and all of
which together shall constitute one and the same instrument binding on all the
parties hereto. Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Lock-Up
Agreement as of the date and year first above written.

 

THE COMPANY: InfraREIT, Inc. By:

/s/ David A. Campbell

Name:

David A. Campbell

Title:

President

THE OPERATING PARTNERSHIP: InfraREIT Partners, LP By: InfraREIT, L.L.C., its
general partner By:

/s/ David A. Campbell

Name:

David A. Campbell

Title:

President

HUNT-INFRAREIT: Hunt-InfraREIT, L.L.C. By:

/s/ Hunter L. Hunt

Name:

Hunter L. Hunt

Title:

President

HCI: Hunt Consolidated, Inc. By:

/s/ Hunter L. Hunt

Name:

Hunter L. Hunt

Title:

 

Signature Page to Hunt Lock-Up Agreement